The village of Peekskill was organized under a special charter. (Laws of 1883, chap. 117.) It had no power to enlarge or extend its own boundaries, but was dependent for that expansion upon the authority of the legislature, exercised directly or through some permitted but subordinate agency. In neither mode was that authority given, and the claim of the village to the contrary, upon which it ventured to act, cannot be supported. That claim rests upon a construction of the general act for the incorporation of villages. (Laws of 1870, chap. 291, as amended by Laws of 1871, chap. *Page 346 
870.) That statute on its face and by force of its own express terms is confined in its application to and is operative only upon villages incorporated under it. (Title 8, § 28.) The further provision, therefore, upon which the appellant relies (§ 33), that "the boards of supervisors of the several counties are hereby authorized and empowered to extend the boundaries of any incorporated village within their respective counties," must be read with the previous limitation as applicable, not to all villages, but to such as shall be organized under the general act itself. Otherwise the later section is made inconsistent with the earlier one and the latter is contradicted. In framing a general act the object was to enable villages to organize under it without need of an application to the legislature for special power or authority; and a provision committing all questions of boundary extension to the county supervisors was natural and prudent. But special charters, under which separate villages were organized, had each their own peculiar features, and were intended to be left to the law of their organization, except so far as a later enactment applied, upon which also the appellant relies. That provides (Laws of 1884, chap. 308) that "the trustees and officers of any village of this state created by special charter shall have and possess the same powers as are prescribed in any general act for the incorporation of villages within this state, except as such special charter may be in conflict with any provision or provisions of said general acts." That statute does not go far enough for the appellant's purpose, or cover the situation. The added powers given are explicitly to the village officers and trustees, and not to the county supervisors, whose authority is in no respect touched or enlarged: and it is simply the power of officers under special charters to which is added the power conferred on similar officers under the general act. Under that the village authorities could not enlarge their own boundaries, and so were obliged to apply elsewhere. The powers of the boards of supervisors were enlarged by giving them subordinate legislative control over the boundaries of such villages as were *Page 347 
formed under the general act, but no statute has authorized them to interfere with the lines of villages organized under special charters, and as to them the legislature has retained and not parted with its jurisdiction over boundaries. However broadly the word "powers" may be construed, as in Freligh v. Saugerties
(70 Hun, 589), in which it was interpreted with great liberality, it is not elastic enough to add to and reach the powers of county supervisors, not named or referred to in the act.
The argument, that since the general act allows the county board to legislate "upon the petition" of the village officers, a power of petition is given to them which the law of 1884 carries over to officers under special charters, and, therefore, by implication we can say that the supervisors gained authority to act upon and grant the request, scarcely needs discussion. The clause referred to was merely a limitation of the authority conferred upon the supervisors, a condition precedent to their action, and not the grant of a new power to the village officers. Both sets of such officers, those under the general act and those under special charters, could petition for a change of boundaries, but one had to go with their requests to the supervisors and the other to the legislature.
It follows that the village was not enlarged, and the assessments founded on that supposition were properly stricken from the roll.
The order should be affirmed, with costs.
All concur.
Order affirmed. *Page 348